DETAILED ACTION
The action is responsive to the following communications: the Application filed December 15, 2020. This application is a CON of 16/383,289 filed April 12, 2019.
Claims 1-20 are pending. Claims 1, 13 and 17 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Houston et al. (US 2010/0296334) in view of Kanehara et al. (US 2004/0130933).
Regarding independent claims 1 and 13, Houston et al. teach a memory circuit comprising: 
a first word line (FIG. 3: 3050) extending in a first direction; 
a first bit line (3024) extending in a second direction different from the first direction; 

a first inverter (3006 and 3008) having a first storage node; 
a second inverter (3012 and 3014) having a second storage node coupled to the first inverter, the first storage node being coupled to the second inverter, the second storage node is not coupled to the second bit line; 
a P-type pass gate transistor (3022) coupled between the first storage node and the first bit line, and coupled to the first word line, the first inverter and the second inverter (see FIG. 3).
Houston et al. do not explicitly disclose a pre-charge circuit coupled to at least the first bit line or the second bit line, the pre-charge circuit configured to charge at least the first bit line or the second bit line to a pre-charge voltage responsive to a first signal, the pre-charge voltage being between a voltage of a first logical level and a voltage of a second logical level.
Kanehara et al. teach a pre-charge circuit coupled to at least the first bit line or the second bit line, the pre-charge circuit configured to charge at least the first bit line or the second bit line to a pre-charge voltage responsive to a first signal, the pre-charge voltage being between a voltage of a first logical level and a voltage of a second logical level (see FIG. 1: 2A, and accompanying disclosure, e.g., para. 0041: … while precharging the bit line pair to a potential (a third potential) VDD-Vt, which is lower than the power supply potential VDD by a threshold voltage Vt of the n-type precharge transistors.).

Regarding claims 2-3, Houston et al. and Kanehara et al., as combined, teach the limitations of claim 1.
FIG. 1 and accompanying disclosure of Kanehara et al. teach the limitations of claims 2-3.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Kanehara et al. for the same purpose of saving power and improving performance.  
Regarding claims 4-6, Houston et al. and Kanehara et al., as combined, teach the limitations of claim 1.
FIGS. 3-4 and accompanying disclosure of Kanehara et al. teach the limitations of claims 4-6.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Kanehara et al. for the same purpose of saving power and improving performance.  
Regarding claims 7-9, Houston et al. and Kanehara et al., as combined, teach the limitations of claim 1.
E.g., FIG. 1 and accompanying disclosure of Kanehara et al. teach the limitations of claims 7-8.

It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize static random access memory used as configuration random access memory in programming and reading because these conventional technology are well established in the art of the memory devices.
  Regarding claim 10, Houston et al. and Kanehara et al., as combined, teach the limitations of claim 1.
Houston et al. further teach a second word line extending in a first direction, and being separated from the first word line in the second direction; a third inverter having a third storage node; a fourth inverter having a fourth storage node coupled to the third inverter, the third storage node being coupled to the fourth inverter, the fourth storage node is not coupled to the second bit line; and another P-type pass gate transistor coupled between the third storage node and the second bit line, and coupled to the second word line, the third inverter and the fourth inverter (see FIG. 3 of Houston along with FIG. 9 and para. 0018: .. an SRAM cell array which includes SRAM cells formed ...).
Regarding claim 11, Houston et al. and Kanehara et al., as combined, teach the limitations of claim 1.
Houston et al. further teach the first inverter, the second inverter and the P-type pass gate transistor are part of a five transistor (5T) static random access memory (SRAM) memory cell (see FIG. 3: 3002).

5T SRAM cell having P-type pass gate transistor is a well-known technology for a type of SRAM cell for its purpose.
For support, of the above asserted facts, see for example, Rockett (US 2002/0020886), FIG. 4 and para. 0048: … an equivalent memory cell can be implemented by replacing the NFET access transistor (gated with an active high WL) with a PFET access transistor).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a SRAM cell having 5 transistors because these conventional technology are well established in the art of the memory devices.
Regarding claim 12, Houston et al. and Kanehara et al., as combined, teach the limitations of claim 1.
Kanehara et al. teach the pre-charge circuit includes a first N-type transistor having a first threshold value (see FIG. 1: 2A, and accompanying disclosure, e.g., para. 0041: … while precharging the bit line pair to a potential (a third potential) VDD-Vt, which is lower than the power supply potential VDD by a threshold voltage Vt of the n-type precharge transistors.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Kanehara et al. for the same purpose of saving power and improving performance.  
Regarding dependent claims 14-16 are rejected for the same reason set forth above as applied to claims 1-12.
Regarding method claims 17-20 are rejected for the same reason set forth above as applied to device claims 1-12.

Response to Arguments

During updated search, new reference(s) surfaced and have been applied in a new ground of rejection. Therefore, it is a non-final rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUNG IL CHO/Primary Examiner, Art Unit 2825